 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20    Page 1 of 22 PageID 969


                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

JIMMY LOYD BROWN,                   §
                                    §
                Petitioner,         §
                                    §
v.                                  §         No. 4:19-CV-547-Y
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                Respondent.         §


                           OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Jimmy Loyd Brown,

a state prisoner, against Lorie Davis, director of the Texas

Department of Criminal Justice, Correctional Institutions Division,

Respondent. After having considered the pleadings and relief sought

by Petitioner, the Court has concluded that the petition should be

denied.


                 I. FACTUAL AND PROCEDURAL HISTORY

     Petitioner was indicted in Palo Pinto County, Texas, Case No.

15327, for delivery of a controlled substance, methamphetamine, to

a minor in an amount of less than one gram. (Clerk’s R. 27, doc.

19-13.) On May 7, 2015, a jury found Petitioner guilty of the

offense,   Petitioner   pleaded   true   to   the    sentence-enhancement

allegations in the indictment, and the trial court assessed his
  Case 4:19-cv-00547-Y Document 26 Filed 06/04/20    Page 2 of 22 PageID 970


punishment at 65 years’ imprisonment. (Id. at 110.) Petitioner

appealed his conviction, but the state appellate court affirmed the

trial court’s judgment and the Texas Court of Criminal Appeals

refused his petition for discretionary review. (Electronic R., doc.

19-11.) Petitioner also filed a post-conviction state habeas-corpus

application challenging his conviction, which was denied by the

Texas Court of Criminal Appeals without written order. (SHR 3-24 &

Action Taken, docs. 19-26 & 19-23, respectively.1)

      The state appellate court summarized the facts of the case as

follows:

           Wes Corzine is the principal of Graford Elementary
      School. He testified that Graford Elementary School and
      Graford High School share some of the same facilities,
      including restrooms. On April 4, 2014, he saw a plastic
      baggie lying in the hallway outside of the boys’
      restroom. Corzine picked up the baggie and observed that
      it contained clear “rocks” with some powdery residue.
      Corzine was suspicious of the contents of the baggie. He
      transported the baggie and its contents to his office,
      and he contacted Constable Marc Moon to investigate the
      matter further. While waiting on Constable Moon to arrive
      at the school, Corzine reviewed surveillance video from
      the hallway. Corzine was able to determine from the video
      that the baggie fell out of the pocket of J.P., a high
      school student.

        Constable Moon suspected that the baggie contained
      methamphetamine. He contacted Investigator Job Espinoza
      of the City/County Narcotics Unit to bring a presumptive
      drug test kit to the school to test the contents of the
      baggie for methamphetamine. Constable Moon also confirmed
      from the surveillance video that J.P. was the person that
      dropped the baggie. After interviewing J.P. at the


      1
       “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-
86,727-01. Because the record is not paginated, the pagination in the ECF header
is used.

                                       2
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 3 of 22 PageID 971


     school, Constable Moon transported him to a magistrate so
     that a formal statement could be taken from J.P. Based
     upon the information obtained from J.P., Constable Moon
     obtained an arrest warrant for [Petitioner].

          Investigator Espinoza is the senior narcotics
     officer for the City/County Narcotics Unit. He testified
     that the presumptive test that he performed on the
     contents of the baggie was positive for the presence of
     methamphetamine. Subsequent testing of the contents of
     the baggie at the DPS Crime Laboratory in Abilene
     revealed that the substance weighed 0.45 grams and that
     it contained methamphetamine.

          J.P. was sixteen on April 4, 2014, and he was a
     freshman at Graford High School at the time. J.P.
     testified that he saw [Petitioner] on the previous day.
     When asked what had caused J.P. to see [Petitioner] that
     day, J.P. replied, “[I] [t]exted him and told him I had
     money and to come pick me [up] to get some drugs. And he
     came and picked me up and left me at a gas station.”
     Specifically, J.P. testified that he had eighty dollars
     and   that   he   wanted   [Petitioner]    to   get   him
     methamphetamine. The prosecutor asked J.P., “Now, how did
     you know to call [Petitioner]?” J.P. replied, “Because I
     dealt with him several times before.”

          J.P. testified that [Petitioner] picked him up at
     his house and transported him to a closed business in
     Palo Pinto County. [Petitioner] returned fifteen minutes
     later with a gram of methamphetamine that he delivered to
     J.P. J.P. testified that he gave a “bump” of the
     methamphetamine to [Petitioner] for [Petitioner]’s use.
     [Petitioner] then transported J.P. back home. J.P. took
     the remaining methamphetamine to school the next day.
     J.P. and some of his friends snorted a portion of the
     methamphetamine at school prior to J.P. dropping the
     methamphetamine in the hallway.

(Mem. Op. 2-3, doc. 19-4.)


                               II. ISSUES

     Petitioner asserts that his rights under the United States

Constitution were violated on the following grounds:


                                    3
  Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 4 of 22 PageID 972


     (1)   his trial counsel was ineffective by allowing the
           prosecution to bolster witness testimony “with out
           of evidence testimony”;

     (2)   the evidence was insufficient as to an element of the
           charge;

     (3)   the trial court abused its discretion by allowing
           an officer to present “expert witness” testimony
           that was irrelevant to the charged offense;

     (4)   his trial counsel was ineffective by failing “to carry
           objection to conclusion allowing ‘others’ to testify
           without being present”; and

     (5)   his trial counsel “through numerous ineffective errors
           abandons his client.”

(Pet. 6-8; doc. 1.2)


                         III. RULE 5 STATEMENT

     Respondent believes that Petitioner has sufficiently exhausted

his state-court remedies as to the claims raised and asserts that

the petition is neither barred by limitations nor subject to the

successive-petition bar. (Resp’t’s Answer 5-6, doc. 17.)


                        IV.   STANDARD OF REVIEW

     A § 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and Effective

Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act, a writ

of habeas corpus should be granted only if a state court arrives at

a decision that is contrary to or an unreasonable application of



     2
       Because a page, which is not paginated, is inserted into the form
petition, the pagination in the ECF header is used.

                                     4
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20     Page 5 of 22 PageID 973


clearly established federal law as established by the United States

Supreme Court or that is based on an unreasonable determination of

the facts in light of the record before the state court. Id. §

2254(d)(1)–(2); Harrington v. Richter, 562 U.S. 86, 100 (2011).

This standard is difficult to meet but “stops short of imposing a

complete bar on federal court relitigation of claims already

rejected in state proceedings.” Richter, 562 U.S. at 102.

     Additionally, the statute requires that federal courts give

great deference to a state court’s factual findings. Hill v.

Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1)

provides that a determination of a factual issue made by a state

court   shall   be   presumed   to   be   correct.    This   presumption   of

correctness applies to both express and implied findings of fact.

Valdez v. Cockrell, 274 F.3d 941, 948 (5th Cir. 2001). A petitioner

has the burden of rebutting the presumption of correctness by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000).

     Furthermore, when the Texas Court of Criminal Appeals, the

state’s highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100; Ex

parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997). In such

a situation, a federal court “should ‘look through’ the unexplained


                                      5
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20            Page 6 of 22 PageID 974


decision   to    the     last   related   state-court        decision       providing”

particular reasons, both legal and factual, “presume that the

unexplained      decision       adopted   the   same    reasoning,”          and   give

appropriate deference to that decision. Wilson v. Sellers, 138 S.

Ct. 1188, 1191-92 (2018). If there is no related state-court

decision providing the courts’ reasoning, a federal court may imply

fact findings consistent with the courts’ disposition of the

claims, assume that the state courts applied the proper clearly

established      federal    law    to   the   facts    of    the    case,    and   then

determines whether its decision was contrary to or an objectively

unreasonable application of that law. 28 U.S.C.A. § 2254(d)(1);

Virgil v. Dretke, 446 F.3d 598, 604 (5th Cir. 2006); Valdez v.

Cockrell, 274 F.3d 914, 948 n.11 (5th Cir. 2001). A federal court

defers to and accepts a state court’s interpretation of its own

law,    unless    that     interpretation       violates      the    United     States

Constitution. Creel v. Johnson, 162 F.3d 385, 391 (5th Cir. 1998).


                                   V. DISCUSSION

       A. Ineffective Assistance of Counsel

       Under his first, fourth, and fifth grounds, Petitioner claims

that he received ineffective assistance of trial counsel. (Pet. 6-

8, doc. 1.) A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Evitts v. Lucey, 469 U.S. 387, 396 (1985); Strickland v.



                                          6
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20           Page 7 of 22 PageID 975


Washington, 466 U.S. 668, 688 (1984). To establish ineffective

assistance of counsel a petitioner must show (1) that counsel’s

performance fell below an objective standard of reasonableness and

(2) that but for counsel’s deficient performance the result of the

proceeding would have been different. Strickland, 466 U.S. at 688.

Both prongs of the Strickland test must be met to demonstrate

ineffective assistance. Id. at 687, 697.

       In   applying    this    test,     a      court   must    indulge   a   strong

presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance or sound trial strategy. Id. at

668, 688-89. Judicial scrutiny of counsel’s performance must be

highly deferential and every effort must be made to eliminate the

distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance claims have been reviewed on their merits

and denied by the state courts, federal habeas relief will be

granted only if the state courts’ decision was contrary to or
involved an unreasonable application of the Strickland standard in

light of the state-court record. Richter, 562 U.S. at 100-01

(quoting Williams v. Taylor, 529 U.S. 362, 410 (2000)); Bell v.

Cone, 535 U.S. 685, 698-99 (2002). Thus, a federal court’s review

of   state-court      decisions       regarding       ineffective    assistance     of

counsel must be “doubly deferential” so as to afford “both the

state court and the defense attorney the benefit of the doubt.”

Burt   v.   Titlow,    571     U.S.    12,       15   (2013)    (quoting   Cullen   v.

Pinholster, 563 U.S. 170, 190 (2011)).


                                             7
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 8 of 22 PageID 976


     Petitioner     claims   his    trial    counsel,     Tim    Ford,    was

ineffective—

     ÷    by allowing the prosecution to bolster witness
          testimony “with out of evidence testimony”;

     ÷    by failing “to carry objection to conclusion allowing
          ‘others’ to testify without being present”; and

     ÷    “through numerous ineffective errors” abandoning him.

(Pet. 6-8, doc. 1.)

     As to the first two claims, Petitioner asserts that the

prosecution bolstered J.P.’s testimony by eliciting the following

hearsay testimony from the school principal, Wes Corzine, and using

the testimony during closing argument:

          Q.   -- you were asked if you were familiar with the
     defendant here, and your response was you’d heard his
     name. In what context had you heard his name?

          A.   I heard his name from other parents at my
     school. Just -- you know, bad guy, you know, just
     provides -- has been rumored to provide drugs to others
     and just not looked upon favorable.

          Q.   Had you ever received any complaints from
     parents about the defendant?

               [Counsel]: I’m going to object at this point.
     I think we’re getting into some extraneous stuff that’s
     not admissible.

               [Prosecutor]: The door is wide open. They
     opened the door on -- asked him if he knew him and --

               [Counsel]: I asked him if he knew [Petitioner]
     and is connected to this case.

                  [Prosecutor]:    Well,    I’ll   have   no    further
     questions.

                  [The Court]: It’s also hearsay, what somebody

                                     8
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 9 of 22 PageID 977


     else said.

(Reporter’s R., vol. 7, 40-41, doc. 19-20 (emphasis added).) During

closing argument, the prosecutor stated:

          And it boils down to do you believe [T.P.] or not?
     If you don’t, then find [Petitioner] not guilty. But I
     submit to you folks, this kid was -- came across about as
     sincere as they could -- as he could be.

          And what else tends to show that he might be telling
     the truth? Mr. Corzine said they’d been getting
     complaints from parents about this defendant, same kind
     of conduct. Kind of lends a little ring of truth to what
     [T.P] was saying here.

(Id. at 134 (emphasis added).) Petitioner asserts that counsel was

ineffective by failing to “make the proper objection or carry such

objection to a conclusion,” move for a mistrial, move to strike the

testimony from the record, or request a curative jury instruction.

(Pet’r’s Mem. 4-5, 8-10, doc. 3.)

     The state habeas judge, who also presided at trial, conducted

a hearing by affidavit, and, to the extent raised in Petitioner’s

state   habeas    application,    trial   counsel     responded    to   the

allegations in an affidavit as follows:

     [O]bjections were made throughout the trial and ruled
     upon immediately by the Court. In the Court’s charge to
     the jury, the jury was instructed that what the attorneys
     say during closing arguments is not evidence.

     [T]he jury charge for guilt innocence and the jury charge
     for punishment informed the jury that what the lawyers
     say during opening statements and closing arguments is
     not evidence. Affiant is not sure what is meant by
     [Petitioner]’s statement saying that the District
     Attorney bolstered the testimony of State’s witnesses.
     The record indicates that the District Attorney informed
     the jury during opening statements what he thought the

                                    9
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20            Page 10 of 22 PageID 978


     evidence would show and informed the jury what was
     testified to during the trial by the State’s witnesses
     and reasonable deductions from the evidence presented
     during closing arguments.

(SHR 43-44, doc. 19-27.)

     Based on counsel’s affidavit, the documentary record, and his

own recollection of the trial proceedings, the state habeas judge

expressly found that trial counsel was not ineffective and the

Texas Court of Criminal Appeals denied relief without written

order. (Id. at 42.) To the extent more particularized findings were

not made by the trial court, this Court may imply factual findings

consistent with the state courts’ disposition and, absent any

evidence that incorrect standards were applied, assume that the

state courts applied the Strickland standard when considering the

claims.

     Relying on the presumptive correctness of the state courts’

express and implied factual findings, and having independently

reviewed Petitioner’s claim in conjunction with the state-court

records,    the    state    courts’     application        of   Strickland       is   not

objectively unreasonable under the doubly-deferential standard

applied    to     such    claims.   Even        if    Petitioner     could    establish

deficient performance, which he has not, the jury accepted the

testimony    of    J.P.    regarding     the         identity   of   the     person   who

delivered the methamphetamine to him and rejected the defensive

theory that Petitioner was not involved. Under these circumstances,

Petitioner      cannot      establish      prejudice—i.e.,           that     Corzine’s

                                           10
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20        Page 11 of 22 PageID 979


testimony had a substantial and injurious effect or influence in

determining the jury’s verdict. See Taylor v. Cain, 545 F.3d 327,

307 (5th Cir. 2003); Hughes v. Quarterman, 530 F.3d 336, 345 (5th

Cir. 2008). For the same reason, Petitioner cannot show any

prejudice attendant to counsel’s failure to “make the proper

objection or carry such objection to a conclusion,” move for a

mistrial or to strike the testimony from the record, or request a

curative jury instruction. See Galvan v. Cockrell, 293 F.3d 760,

766   (5th     Cir.     2002);   Harris       v.    Warden,    Louisiana     State

Penitentiary, 152 F.3d 430, 439, 440 n.11 (5th Cir. 1998).

      Further, juries are presumed to follow the instructions of the

presiding judge, and Petitioner presents no evidence in an effort

to show that the jury did not follow instructions in this case. See

Zafiro v. United States, 506 U.S. 534, 540 (1993) (noting that a

potential risk of prejudice can be cured with proper instructions,

and   that    “juries    are   presumed      to    follow   their   instructions”

(internal quotation marks and citation omitted)). Therefore, he has

not   established       that   the   prosecutor’s       complained-of      closing

argument was considered by the jury to be evidence and therefore

crucial to the jury’s decision-making process.

      Under    his    final    claim,   Petitioner      asserts     that   counsel

“abandoned” him “through various ineffective grounds,” presented no

no evidence in rebuttal to the state’s evidence, and advised the

jury to find him guilty. (Pet. 8-12, doc. 1, Pet’r’s Mem. 10-14.)


                                        11
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20    Page 12 of 22 PageID 980


Petitioner   asserts   a   laundry   list   of     alleged   “instances”   of

deficient performance by counsel “making up one whole within the

ineffective assistance clause” of Strickland, without demonstrating

how the alleged errors were constitutionally deficient or any

specific prejudice. Therefore, the claims are conclusory and do not

raise a constitutional issue in a federal habeas proceeding. Miller

v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000); Ross v. Estelle, 694

F.2d 1008, 1012 (5th Cir. 1983).

     Petitioner asserts that counsel failed to present evidence of

“not-guilty”   and,    instead,   attempted      “to   use   evidence   ‘not

presented or in the record’ as some type of proof that his client

isn’t guilty.” (Pet’r’s Mem. 13, doc. 3.) According to Petitioner,

once the state met its burden of proof,

     the burden then transfers to defense, and counsel had no
     evidence to present, no mitigating evidence, no physical
     evidence and no trial strategy that would allow him to
     argue in the defensive.

(Pet’r’s Mem. 13, doc. 3.)

     However, Petitioner fails to point to any favorable evidence

that was known or could have become known to counsel at the time of

his trial. “Absent evidence in the record, a court cannot consider

a habeas petitioner’s bald assertions on a critical issue in his

pro se petition (in state and federal court), unsupported and

unsupportable by anything else contained in the record, to be of

probative evidentiary value.” Ross, 694 F.2d at 1011.

     Lastly, Petitioner asserts counsel advised the jury to find

                                     12
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20       Page 13 of 22 PageID 981


him guilty. (Pet. 8, doc. 1; Pet’r’s Mem. 14, 3.) Counsel responded

to this claim in his affidavit as follows:

      [D]uring closing argument from defense counsel, after
      defense counsel had informed the jury as to what evidence
      was not there and not believe the testimony of [J.P.] and
      he didn’t obtain the methamphetamine from [Petitioner],
      counsel requested the jury find [Petitioner] guilty and
      immediately realized what he had said and informed the
      jury “I mean not guilty, sorry, you know what I mean.
      None of the argument from defense counsel was for a
      guilty verdict. All of the argument and all of the
      evidence presented by defense counsel was for not
      guilty.”

(SHR 44, doc. 19-27.)

      Clearly, counsel’s misstatement was an oral lapse and promptly

corrected. Petitioner presents nothing to suggest that the jury was

in   any   way   confused   as   to   the    salient   details   of   counsel’s

argument. The Court reemphasizes that such bald assertions do not

raise a constitutional issue in a federal habeas proceeding.

      In   summary,    Petitioner      has    not   demonstrated      deficient

performance or shown any reasonable probability that the outcome of

his trial would have been different but for counsel’s alleged

deficiencies. He is not entitled to relief under grounds one, four,

or five.

      B. Sufficiency of the Evidence

      Under his second ground, Petitioner claims that the evidence

was insufficient to prove the element of delivery because there was

no evidence connecting him to the methamphetamine other than J.P.’s

uncorroborated testimony and the lab report naming Petitioner as


                                       13
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20         Page 14 of 22 PageID 982


the “possessor of the substance.” (Pet. 6, 11-13, doc. 1; Pet’r’s

Mem. 5-6, doc. 3.)

     Federal    habeas   review    of        a   legal   sufficiency     claim    is

extremely limited. The inquiry in a legal-sufficiency analysis

requires only that a reviewing court determine whether, after

viewing   the   evidence    in    the        light   most    favorable    to     the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319 (1979). In conducting a Jackson

review, a federal habeas court may not substitute its view of the

evidence for that of the fact finder, but must consider all of the

evidence in the light most favorable to the prosecution, with all

reasonable inferences to be made in support of the jury’s verdict.

United States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997); Weeks v.

Scott, 55 F.3d 1059, 1061 (5th Cir. 1995). Where a state appellate

court has conducted a thoughtful review of the evidence, its

determination is entitled to great deference. Callins v. Collins,

998 F.2d 269, 276 (5th Cir. 1993).

     In Texas, it is an offense if a person knowingly delivers a

controlled substance by actual transfer or constructive transfer to

a person who is a child. See TEX. HEALTH & SAFETY CODE            ANN.   § 481.122

(West 2017). Based on the evidence adduced at trial, the state

appellate court, applying the Jackson standard, addressed the claim

as follows:
          [Petitioner] focuses his third issue on his
     challenge to the sufficiency of the evidence that was
     asserted in his motion for directed verdict. [Petitioner]

                                        14
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 15 of 22 PageID 983


     essentially contends that J.P.’s testimony identifying
     [Petitioner] as the source of the methamphetamine was too
     weak to support [Petitioner]’s conviction. He argues that
     J.P. had a “troubled life,” used drugs, and was a poor
     student at school. He also asserts that there was no
     other evidence other than J.P.’s testimony identifying
     [Petitioner] as the source of the methamphetamine that
     J.P. dropped in the school hallway.

          As noted previously, [Petitioner] also asserted a
     contention in support of his motion for directed verdict
     that J.P. was an accomplice and that his testimony was
     not sufficiently corroborated. This appeared to be a
     reference to the corroboration requirement of TEX. CODE
     CRIM. PROC. ANN. art. 38.14 . . . . As correctly noted by
     the trial court, J.P. was not an accomplice because the
     “recipient” in a drug delivery offense is not an
     accomplice as a matter of law under Rodriguez v. State,
     104 S.W.3d 87, 91–92 (Tex. Crim. App. 2003), a case that
     also involved the offense of delivery of a controlled
     substance to a minor. While [Petitioner] asserts on
     appeal that “[t]here was no corroboration of [J.P.’s]
     identification from any other source,” he has not
     presented a claim on appeal under Article 38.14. J.P.
     testified that [Petitioner] delivered the methamphetamine
     to him that he dropped in the school hallway. J.P.
     detailed the specifics of the transaction that occurred
     on the previous day, including how he contacted
     [Petitioner], the amount that he paid for the
     methamphetamine, the amount of the drug that he
     purchased, and the location where the delivery occurred.
     This transaction was not an isolated incident because
     J.P. testified that he had dealt with [Petitioner]
     several times before. J.P.’s testimony concerning the
     source of the methamphetamine was inherently a matter of
     credibility that the jury was required to resolve. Under
     the applicable standard of review, the jury was the sole
     judge of J.P.’s credibility, and we defer to that
     determination. . . . Viewing the evidence in the light
     most favorable to the jury’s verdict, we conclude that a
     rational trier of fact could have found the elements of
     the alleged offense beyond a reasonable doubt.

(Mem. Op. 4-5, doc. 19-4.)

     The state court’s application of Jackson was not objectively

unreasonable. The jury retains the sole authority to judge the

                                    15
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 16 of 22 PageID 984


credibility of the witnesses and decide how much weight should be

given to their testimony. United States v. Layne, 43 F.3d 127, 130

(5th Cir. 1995). Deferring to the state courts’ conclusion that

J.P. was not an accomplice to the offense as defined by state law,

no corroboration of his testimony was necessary. Therefore, even if

J.P.’s testimony was the only evidence against Petitioner, the

claim is meritless. It is clear that J.P. may not have been the

most pristine witness, however the jury chose to believe his

testimony and to convict Petitioner. Petitioner is not entitled to

relief under ground two.

     C. Abuse of Discretion

     Under his third ground, Petitioner claims that the trial court

abused its discretion by allowing “an officer to present ‘expert

witness’ testimony that was not relevant to the charged offense.”

(Pet. 7, doc. 1.) Specifically, Petitioner objects to Constable

Moon’s testimony regarding the effects of methamphetamine on a 5-

year-old. (Pet’r’s Mem. 7-8, doc. 3.)

     The state habeas court found that, save for Petitioner’s

ineffective-assistance-of-counsel claims, all grounds raised in his

state habeas application either were or could have been raised on

direct appeal. (SHR 42, doc. 19-27.) This claim was not raised on

direct appeal. The Texas Court of Criminal Appeals has repeatedly

held that claims that could have been raised on direct appeal, but

were not, may not be raised for the first time in a state habeas


                                    16
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20      Page 17 of 22 PageID 985


petition. See Ex parte Gardner, 959 S.W.2d 189, 199-200 (Tex. Crim.

App. 1998). Under the procedural default doctrine, a federal court

may not consider a state prisoner’s federal habeas claim when the

last state court to consider the claim expressly and unambiguously

based its denial of relief on an independent and adequate state

procedural default. See Ylst v. Nunnemaker, 501 U.S. 797, 802-04

(1991); Coleman v. Thompson, 501 U.S. 722, 729 (1991); Fisher v.

Texas, 169 F.3d 295, 300 (5th Cir. 1999). “This doctrine ensures

that federal courts give proper respect to state procedural rules.”

Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997).

     The   state     habeas   court    clearly     relied    upon    a    firmly

established   and    regularly      followed   state    procedural       rule   to

recommend denial of this claim. See Aguilar v. Dretke, 428 F.3d

526, 535 (5th Cir. 2005); Ex parte Banks, 769 S.W.2d 539, 540 (Tex.

Crim. App. 1989) (holding “the Great Writ should not be used to

litigate   matters    which   should    have   been    raised   on   appeal”).

Therefore, absent a showing of cause and prejudice or a miscarriage

of justice, such showing not having been demonstrated, the claim is

procedurally barred from this court’s review. See Coleman, 501 U.S.

at 750.


                              VI.    Conclusion

     For the reasons discussed, the Court DENIES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

     Further, Federal Rule of Appellate Procedure 22 provides that

                                       17
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 18 of 22 PageID 986


an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. A certificate of appealability may

issue “only if the [Petitioner] has made a substantial showing of

the denial of a constitutional right.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). “Under this standard, when a district court

denies habeas relief by rejecting constitutional claims on their

merits, ‘the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498

(5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). When the district court denies the petition on procedural

grounds without reaching the merits, the petitioner must show “that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). Petitioner has not made a showing that reasonable

jurists would question this Court’s resolution of Petitioner’s




                                    18
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 19 of 22 PageID 987


constitutional claims and/or procedural rulings. Therefore, a

certificate of appealability should not issue.

     SIGNED June 4, 2020.

                                         ____________________________
                                         TERRY R. MEANS
                                         UNITED STATES DISTRICT JUDGE




                                    19
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 20 of 22 PageID 988


Counsel stated during voir dire by stating:

          We’ve made reference to this, but I want to take it
     just a little bit further. You understand, and Mr. Burns
     told you, that the State has the absolute burden of
     proving this case, all right?

          What that means on the flip side is I don’t have to
     do anything. I don’t have to cross-examine any witnesses.
     I don’t have to make any statements. I don’t have to make
     any objections. I don’t have to call any witnesses. I
     don’t have to do anything. The burden is absolutely
     completely on the State.

          The last time I was up here, the lady in the back,
     she stood up and she said: Mr. Ford, I think if you were
     sitting by me and I was in trouble, I’d want you to say
     a few things.

          Well, I’m probably going to do that.             But
     understanding the law states I don’t have to do anything.
     Not a thing. The burden is completely on them.

          So anybody -- show of hands or numbers. Anybody
     would require us, Mr. Brown or myself, to do something
     during this trial other than just sit there and sit on
     our hands?

          Because that’s all we have to do. If you can follow
     that, that’s what we’re asking. If you can’t, it’s okay.
     We just need to know about it.

(Reporter’s R., vol. 6, doc. 19-19.)

     Counsel responded to the allegations in an affidavit, in which

he stated:

          When this case went to trial, Thomas Zinn Brown
     (TZB) was appointed to represent [Petitioner] (no
     relation). TZB worked at this office at the time and
     requested my help with the jury trial.

          I have read through [Petitioner]’s ineffective
     assistance of counsel allegations and will respond to
     them in the chronological order they appear.



                                    20
Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 21 of 22 PageID 989


         Pertaining to Ground #2, [Petitioner] instructed
    affiant that the drugs that Joseph Potts possessed were
    not given to Joseph Potts by [Petitioner] so anything the
    lab report indicated did not matter to the defense. The
    strategy was determined with TZB and [Petitioner] to not
    object to anything about the substance because
    [Petitioner] never handled the substance and it did not
    matter if an expert testified as to its substance.

         Pertaining to Ground #3, does not make any sense to
    affiant from the standpoint that TZB nor affiant did not
    represent Joseph Potts. From a legal standpoint, that
    issue does not pertain to [Petitioner].

          Pertaining to Ground #4, [Petitioner] indicates in
    his document that he believes that it was adequately
    proven that Joseph Potts was an accomplice to the crime.
    During the trial, the defense never admitted that Joseph
    Potts    was     an   accomplice   to   possessing    the
    methamphetamine. Had the defense admitted that Joseph
    Potts was an accomplice, that would have had [Petitioner]
    admitting     to    possessing   and    delivering    the
    methamphetamine. The fact that [Petitioner] said he
    didn’t possess or deliver any methamphetamine to Joseph
    Potts was the theory of the defense along with
    [Petitioner].

         Pertaining to Ground #5, the evidence presented by
    the State at trial was a security tape from Graford ISD
    showing a baggie containing a controlled substance ,
    containing methamphetamine drop from the front pant
    pocket of Joseph Potts. Joseph Potts testified that he
    received the methamphetamine from [Petitioner] prior to
    taking it to school. Obviously the jury believed Joseph
    Potts was a credible witness.

         Pertaining to Ground #6, the jury charge for guilt
    innocence and the jury charge for punishment informed the
    jury that what the lawyers say during opening statements
    and closing arguments is not evidence. Affiant is not
    sure what is meant by [Petitioner]’s statement saying
    that the District Attorney bolstered the testimony of
    State’s witnesses. The record indicates that the District
    Attorney informed the jury during opening statements what
    he thought the evidence would show and informed the jury
    what was testified to during the trial by the State’s
    witnesses and reasonable deductions from the evidence
    presented during closing arguments.

                                   21
 Case 4:19-cv-00547-Y Document 26 Filed 06/04/20   Page 22 of 22 PageID 990


          Pertaining to Ground #7, Constable Moon testified
     that through his training and experience of years of law
     enforcement   and    working   many   cases    involving
     methamphetamine, the effects that methamphetamine has on
     a person. The Court determined that he was qualified to
     testify to that information. Further, [Petitioner] and
     the defense stated that the methamphetamine that Joseph
     Potts dropped at Graford School was not obtained from
     [Petitioner].

          Pertaining to Ground #8, during closing argument
     from defense counsel, after defense counsel had informed
     the jury as to what evidence was not there and not
     believe the testimony of Joseph Potts and he didn’t
     obtain the methamphetamine from [Petitioner], counsel
     requested the jury find [Petitioner] guilty and
     immediately realized what he had said and informed the
     jury “I mean not guilty, sorry, you know what I mean.
     None of the argument from defense counsel was for a
     guilty verdict. All of the argument and all of the
     evidence presented by defense counsel was for not guilty.

(SHR 43-44, doc. 19-27.)

Applying the Jackson standard, the appellate court addressed the
Petitioner raised this claim on appeal, however the Texas Court of
Criminal Appeals refused Petitioner’s petition for discretionary
review without written order. Thus, this Court “should ‘look
through’ the unexplained decision to the last related state-court
decision providing” particular reasons, both legal and factual,
“presume that the unexplained decision adopted the same reasoning,”
and give appropriate deference to that decision. Wilson v. Sellers,
--- U.S. ---, 138 S. Ct. 1188, 1191-92 (2018).




                                    22
